DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendments filed by applicant on 11/9/2021 and 11/19/2021.
3.	In the amendment of 11/9/2021, applicant has amended claims 1, 3 and 10; canceled claims 11-15; and added a new claim, i.e., claim 16, into the application. There is not any change being made to the drawings and the specification.
4.	A review of the list of claims as provided in the amendment of 11/9/2021 has resulted that the list of claims does not comply with the requirements of rule 37 CFR 1.121 because the text of the new claim 16 is not presented in a clean form without underlining. A Notice of Non-compliant was mailed to applicant on 11/19/2021.
5.	In response to the notice of Non-compliant, applicant has submitted an amendment on 11/19/2021 in which applicant has submitted a list of claims. There is not any change being made to the drawings and the specification.
6.	After review both amendments of 11/9/2021 and 11/19/2021, the following conclusions have been made:
A) Applicant’s arguments provided in both mentioned amendments have been entered. The list of claims as provided in the amendment of 11/9/2021 has not been entered; 

C) The pending claims are claims 1-10 and 16 (Note that claim 16 is similar to that recited in the elected claim 5, thus claim 16 is examined with the claims of the elected groups I and III) which claims are examined in the present office action.
Response to Arguments
7.	The amendments to the claims as provided in the amendment of 11/19/2021 and applicant's arguments provided in the amendments of 11/9/2021 and 11/19/2021 have been fully considered and yielded the following conclusions.
A) Regarding to Claim Interpretation as set forth in the office action of 8/10/2021, applicant’s arguments/opinions provided in the amendment of 11/9/2021, page 7, have been considered. Since applicant has not amended the claim thus the feature of “an illumination system” as recited in each of claims 1, 3 and 10 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
B) Regarding to the rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al (US Patent No. 7,907,336), and the rejection of claims 8-9 under 35 U.S.C. 103 as 
It is noted that applicant has argued that the art of Abele et al does not disclose an accessory in the form of “an optical coherent tomography (OCT) device, a scanning laser ophthalmoscope device, a wavefront analysis device, an autorefractor device, a video device, and a laser delivery device” as recited in claim 1 on lines 16-18. The examiner respectfully disagrees with applicant’s opinion and respectfully invited the applicant to review the art of Abele et al in that the accessory (113) is in the form of a beamsplitter for reflecting illumination light to the objective lens and for transmitting light from the objective lens to the at least one ocular. Since the beamsplitter automatically transmits/refracts light from the objective lens to the at least one ocular then the beamsplitter acts as autorefractor. Applicant should note that there is not any specific limitation related to a structure of the autorefractor being provided in the claim. 
Claim Interpretation
8.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “an illumination system” as recited in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
11.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.       Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al (US Patent No. 7,907,336, of record).
Abele et al discloses a microscope having an illumination arrangement. 

a) at least one ocular (104); 
b) an objective lens (101) optically coupled to the at least one ocular; 
c) a collimated space between the at least one ocular and the objective lens;
d) an optical accessory (113) disposed in the collimated space defined between the objective lens and the at least one ocular wherein the optical accessory is optically coupled to an imaging path of the surgical microscope. Applicant should note that the accessory (113) is in the form of a beamsplitter for reflecting illumination light to the objective lens and for transmitting light from the objective lens to the at least one ocular;  
e) an illumination system (110) optically coupled into the collimated space of the surgical microscope wherein an illumination from the illumination system is directed along a path at least partially contained within the collimated space of the surgical microscope and through the objective lens, see the illumination path reflected from the accessory (113) and pass through the objective lens (101); and 
f) one of a field diaphragm and obscuration mask (324) positioned within the illumination system and outside of a field of view of the at least one ocular, wherein the one of the field diaphragm and the obscuration mask blocks, attenuates or diverts rays from the illumination system that reflect from a surface of the objective lens such that the reflected rays are not visible through the at least one ocular, see columns 7-9 and figs. 3-4.

Regarding to the feature that the accessory comprises “an optical coherent tomography (OCT) device, a scanning laser ophthalmoscope device, a wavefront analysis device, an autorefractor device, a video device, and a laser delivery device” as recited in claim 1 on lines 16-18. Such feature is considered as the one disclosed by Abele et al in that the accessory (113) is in the form of a beamsplitter for reflecting illumination light to the objective lens and for transmitting light from the objective lens to the at least one ocular. Since the beamsplitter automatically transmits/refracts light from the objective lens to the at least one ocular then the beamsplitter acts as autorefractor. Applicant should note that there is not any specific limitation related to a structure of the autorefractor being provided in the claim. 
Regarding to the features recited in the present claim 2, such features are read from columns 6-9 and 12 and shown in figs. 1-4 and 11 in which the microscope having an illumination arrangement wherein the illumination arrangement with the accessory (113) is disposed between the objective lens and the at least one ocular, columns 6-9 and figs. 1-4 and .
Claim Rejections - 35 USC § 103
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.       Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abele et al in view of Seitz et al (US Publication No. 2013/0321609, of record).
Abele et al discloses a surgical microscope having an illumination system having a plurality of diaphragms, and an observation system having objective lens and ocular lens, see column 6 and fig. 1. The diaphragm (324) disposed in the illuminating light path as described in column 6-7 and 9 and shown figs. 3 and 4 comprises a section 403 (or 404) for transmitting an illuminating light and an inset obscuration with a non-circular configuration (405 (or 406)) for blocking light, see column 9 and fig. 4. 
It is noted that while Abele et al does not clearly disclose that the field diaphragm comprises a frame and a mask portion integrated with the frame portion wherein the mask portion is a non-circularly symmetric mask portion as recited in present claims 8-9; however, such a structure is considered as an inherent feature of the diaphragm as disclosed by Abele et al.
If it is not inherent then a diaphragm having a frame and a mask portion integrated with the frame wherein the mask portion is a non-circularly symmetric mask portion is known to one skilled in the art as can be seen in the diaphragm used in an optical device as provided by Seitz et al, see paragraph [0118], for example, in which Seitz et al discloses a diaphragm (100) having 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the diaphragm as provided by the prior art by using a diaphragm having a frame and an opaque region coated on a surface thereof as suggested by Seitz et al for the purpose of allowing a portion of light passing therethrough and blocking another portion of light.
Allowable Subject Matter
16.	Claims 3-7, 10 and 16 are allowed.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The microscope as recited in the independent claim 3 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,907,336 and 8,864,311 by the limitations thereof “the position of the objective lens … the microscope” (claim 3, lines 23-27). It is noted that while a microscope having an illumination system and an optical accessory disposed between an objective lens and an ocular and a field diaphragm having mash for blocking light reflected from a surface of objective lens is disclosed in the mentioned Patents; however, the prior art 
B) The field diaphragm as recited in the independent claim 10 is allowable with respect to the prior art in particular, the US Patent Nos. 7,907,336 and 8,864,311, by the limitations related to the shape and the dimension/distance of the inset obscuration with respect to the diaphragm as recited in the feature thereof “the non-circularly symmetric inset…from vertical” (claim 10, lines 28-30). Such feature is not disclosed by the prior art.
Conclusion
18.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872